Exhibit 10.69 Acadia Strategic Opportunity Fund III LLC, a Delaware limited liability company As Borrower Acadia Realty Acquisition III LLC, a Delaware limited liability company As Managing Member Acadia Realty Limited Partnership, a Delaware limited partnership As Guarantor Acadia Investors III, Inc., a Maryland corporation As Pledgor Revolving Credit Agreement Bank of America, N.A. As Administrative Agent Banc of America Securities LLC As Sole Lead Arranger and Sole Book Manager YC Susi Trust, As Conduit Lender Bank of America, N.A.
